Exhibit 10.1

 

LOGO [g777227g0828150528973.jpg]

Rambus Inc.

1050 Enterprise Way, Suite 700

Sunnyvale, CA 94089

408-462-8000

rambus.com

August 9, 2019

Dear Sean:

We are pleased to offer you a position with Rambus or one of its affiliates or
subsidiaries (the “Company” or “Rambus”) as Chief Operating Officer. This letter
will confirm the terms of your employment with the Company as follows:

Your starting base salary will be USD$19,791.66 gross semi-monthly, which over a
full year would equal USD$475,000 before taxes and any other withholdings. You
will also have an annual target bonus of USD$380,000 before taxes and any other
withholdings annually so long as you are an employee with the Company on the
bonus payout date (pursuant to the Company’s Corporate Incentive Plan) beginning
in the fiscal and calendar year 2019. You will be eligible for a prorated bonus
for the fiscal and calendar year 2019.

As an incentive to accept employment, the Company will pay you an additional
$300,000 promptly following your first date of employment, and then an
additional $300,000 twelve months following the first date of your employment
with the Company, provided, that you remain an employee in good standing.

You will be classified as an exempt employee, reporting to our Chief Executive
Officer, Luc Seraphin. You will be eligible for Rambus’ standard benefits
package including insurance and other benefits.

As an inducement to accept employment with the Company, Rambus will grant you
the following equity awards:

 

  (a)

An inducement award of 112,782 RSUs after the grant approval process is
completed on the first business day of the first full month after your first day
of employment at Rambus. These RSUs will vest as follows: 50% of the RSUs will
vest twelve months from the date of grant, and the remaining 50% of the RSUs
will vest twenty-four months from the date of grant.

 

  (b)

An inducement award of 112,782 Performance Stock Units (“PSUs”) after the grant
approval process is completed on the first business day of the first full month
after your first day of employment at Rambus. The PSUs vest based upon the
achievement of Customer Licensing Income (“CLI”) compound annual growth measured
over a three-year performance period. The initial payout will then be modified
+/-25% based on the Company’s TSR ranking relative to its compensation peer
group. Compound annual CLI growth of 5% results in 50% of target payout. Each
additional 1% compound annual growth results in 10% of the target number of
performance units vesting, up to a maximum of 160% of target performance units
at 16% compound annual growth. If compound annual CLI growth is below 5%, the
performance units are forfeited. At the end of the performance period, if
Rambus’ TSR is in the top third of the peer group, the payout number of shares
will be multiplied by 125%; middle third performance will have no additional
impact on payout, and bottom third performance will have a negative 25% impact.



--------------------------------------------------------------------------------

The foregoing equity awards are described in more detail, and subject to all
terms and conditions set forth in the attached equity award agreements and the
related equity plans. As part of the senior executive team, you will also be
eligible to participate in the upcoming annual compensation cycle commencing in
January 2020, which will include additional equity awards consisting of RSUs and
performance stock units in amounts to be determined by the Compensation
Committee of the Board of Directors of Rambus at such time.

Enclosed is a copy of our Employment, Confidential Information and Invention
Assignment Agreement. This document assigns rights to all inventions to Rambus
and requires you to keep confidential all matters regarding Rambus technology
and business relationships until Rambus has made such information public. Please
read, sign, and return this agreement on your first day of work.

Also enclosed is a copy of our Insider Trading Policy and Code of Business
Conduct and Ethics. Please review, sign the acknowledgment form, and return on
your first day of work.

For purposes of federal immigration law, you will be required to provide to
Rambus documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
business days of your date of hire, or your employment may be terminated. Please
bring the appropriate documents on your first day of employment.

If you choose to accept this offer, your employment with Rambus will be
voluntarily entered into and will be for no specified period. As a result, you
will be an “at-will” employee and will be free to resign at any time, for any
reason or for no reason, as you deem appropriate. Rambus will have a similar
right and may conclude its employment relationship with you at any time, with or
without cause or reason.

You may accept this offer by signing below and entering your start date. We will
expect a reply from you no later than August 12, 2019, after which this offer
will be closed. Please retain the extra copy of this letter for your personal
records.

This offer is contingent upon the satisfactory background verification of
criminal, education, employment and reference check(s).

Sean, I know you can do a great job for us. I believe Rambus is an excellent
company that can provide you with a continuing challenge and opportunity for
personal growth.

We all hope you decide to join us.

Sincerely,

/s/ Luc Seraphin

Luc Seraphin

CEO

Rambus Inc.



--------------------------------------------------------------------------------

I have read and accept the above:

 

/s/ Sean Fan

     August 9, 2019                 Signature      Date Signed August 26, 2019  
   Start Date     